Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-29-2002

Graff v. Kohlman
Precedential or Non-Precedential:

Docket 0-3281




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Graff v. Kohlman" (2002). 2002 Decisions. Paper 48.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/48


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                         NOT-PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT



                          No. 00-3281



                JOSEPH E. GRAFF; SANDRA E. GRAFF

                               v.

               MICHAEL P. KOHLMAN, an individual;
     BEAVER COUNTY, PENNSYLVANIA, a municipal corporation;
 PATRICIA FOWLER, an individual; DENNIS GOEHRING, an individual;
 DUANE RAPE, an individual; NEW SEWICKLEY TOWNSHIP, BEAVER COUNTY
             PENNSYLVANIA, a municipal corporation

JOSEPH E. GRAFF, individually and as Administrator of the Estate
            of Sandra E. Graff, deceased, Appellant



        On Appeal from the United States District Court
            for the Western District of Pennsylvania
                   D.C. Civil Action 99-01237
                (Honorable William L. Standish)



           Submitted Under Third Circuit LAR 34.1(a)
                (Submitted: December 12, 2000)

              Before SCIRICA, AMBRO, and POLLAK,
                        Circuit Judges

                    (Filed January 29, 2002)
                    _________________________

                        MEMORANDUM OPINION
                    _________________________

POLLAK, District Judge.
     This appeal arises out of allegations by Joseph E. Graff ("Graff")
that Beaver
County and New Sewickley Township officials conspired to assess inflated
property taxes
against a farm owned by Graff and his late wife, Sandra E. Graff. Graff
asserts claims
for violations of 42 U.S.C.    1983 and 1985 based on this conduct. The
District Court
dismissed those claims.  We affirm.
                               I
     In 1987, Graff entered into an agreement to purchase an active farm
in Beaver
County, Pennsylvania, for $63,000. Prior to the close of the sale, a fire
completely
destroyed the farm house and other auxiliary buildings. Graff
nevertheless completed the
purchase of the property at the agreed-upon price. After the fire, the
Beaver County Tax
Assessment Office informed him that it would reduce the assessed value of
the property
from $39,488 to $27,700 because of the damage, but that the assessed value
would return
to approximately its original amount if Graff rebuilt the destroyed
buildings. After Graff
finished building a new farm house in 1992, smaller than its predecessor,
the County
increased the assessed value of the property to $86,700. This figure was
more than twice
the original assessed value. Graff appealed the increase to the Beaver
County Assessment
Appeals Board. During the pendency of the appeal, he completed
construction of a barn
on the property, resulting in another increase in its assessed value in
1993.
     On July 26, 1994, the Court of Common Pleas of Beaver County ruled on
Graff's
appeal, setting his assessments at $82,000 for 1992 and $87,500 for 1993.
Graff appealed
the trial court's decision to the Commonwealth Court of Pennsylvania,
which remanded
for further proceedings. The trial court eventually upheld its prior
order. Graff appealed
again, and the Commonwealth Court affirmed in a memorandum opinion dated
April 9,
1997. The Pennsylvania Supreme Court denied Graff's petition for
allowance of appeal
and subsequent request for reconsideration.
     In 1997, Graff appealed his property assessment again. This time,
the Beaver
County Board of Assessment Appeals reduced the assessed value of Graff's
property to
$56,000. Although Beaver County appealed the decision, it and Graff
eventually reached
a settlement in 1999 setting the assessed value of Graff's property at
$62,000 for 1997.
Graff has not disputed any subsequent property tax assessment by Beaver
County.
     Graff filed the complaint that forms the basis for this appeal on
April 4, 1999. In
it, Graff alleges that the large increases in his 1992 and 1993
assessments were the result
of an improper request made by Patricia Fowler ("Fowler"), the secretary
of the New
Sewickley Township, to Michael Kohlman ("Kohlman"), Beaver County's Chief
Assessor. Graff further contends that Fowler's actions were authorized,
consented to,
approved, or adopted by Dennis Goehring ("Goehring") and Duane Rape
("Rape"), both
members of the New Sewickley Township Board of Supervisors. Graff also
alleges that
Kohlman took a number of other actions that injured him further. Graff
contends that,
among other things, Kohlman improperly changed the designation of Graff's
property
from agricultural to residential, improperly described his home as
"architecturally
unique," and filed wrongful complaints against an expert witness Graff
employed.
Graff's complaint asserts claims for violation of 42 U.S.C.    1983 and
1985 against
Kohlman, Fowler, Goehring and Rape, as well as Beaver County and New
Sewickley
Township. Specifically, he alleges that the defendants conspired to
deprive him of rights
guaranteed by the Fifth and Fourteenth Amendments to the United States
Constitution
and by Article I, Section 1 of the Pennsylvania Constitution.
     The defendants moved in the District Court to dismiss Graff's
complaint for
failure to state a claim. They contended that his    1983 claim was barred
by the
applicable statute of limitations and that his   1985 complaint was
defective because it
failed to identify Graff or his wife as members of a class protected by
that statute against
racial or other class-based animus. The District Court granted the motion
as to the two
federal claims, and declined to retain supplemental jurisdiction over the
remaining state
law claims. Graff appeals the District Court's determination that his
1983 claim is
time-barred. We review the District Court's ruling on this issue de novo.
See Dixon
Ticonderoga Co. v. Estate of O'Connor, 248 F.3d 151, 161 (3d Cir. 2001).
                              II
     In Pennsylvania,   1983 claims are governed by the two-year statute
of limitation
period provided by 42 Pa. Cons. Stat. Ann.   5524(7). See Wilson v.
Garcia, 471 U.S.
261, 266-67 (1985); Sameric Corp. of Delaware, Inc. v. City of
Philadelphia, 142 F.3d
582, 599 (3d Cir. 1998). A cause of action filed under    1983 accrues
when the plaintiff
knows or should know that his or her constitutional rights have been
violated. See id.;
Sandutch v. Muroski, 684 F.2d 252, 254 (3d Cir. 1982).
     In the case before us, the District Court determined that Graff's
complaint was
untimely on its face because Graff knew or should have known that his
rights were being
violated in 1992 and 1993, but failed to file his   1983 complaint until
August 4, 1999.
On appeal, Graff's primary contention is that the District Court failed to
examine his
pleadings in the light most favorable to his claim, and that if it had
done so, it would have
accepted his theory that the defendants engaged in a "continuing
conspiracy" against him
that operated even at the time of his 1999 settlement. Based on this
contention, Graff
argues that his complaint does not on its face show noncompliance with the
statute of
limitations, and that it therefore should not be dismissed on a Rule
12(b)(6) motion. We
find this argument unavailing.
     The essence of Graff's claim is that the defendants conspired to
inflate his 1992
and 1993 property tax assessments in a manner that deprived him of his
constitutional
rights. Graff had notice of this injury at the latest in 1993, when the
county imposed
its second increase in his tax assessment. To be sure, the complaint does
allege wrongful
activities by the defendants that took place after 1993. Assuming they
are true, however,
none of these allegations reveals a constitutional injury to Graff that
could only have been
discovered after April 4, 1997 (two years before the filing of his
complaint). For
example, although the complaint alleges that the county engaged in
"lengthy litigation in
retaliation for Graff's refusal to accept an [improper] assessment," we
note that Graff
himself initiated that litigation when he appealed his 1992 assessment.
In addition, the
allegation that the defendants filed baseless complaints against Graff's
expert witness
after the completion of initial proceedings in the Court of Common Pleas
does not state a
claim for an injury against Graff. And although Graff alleges that the
county settled his
1997 tax assessment in 1999 pursuant to a conspiracy that began in 1992,
nothing in the
complaint indicates why Graff believes that the settlement involved
wrongful activity that
injured him.
     For the foregoing reasons, we must reject Graff's contention that,
when combined
with the allegedly wrongful assessments of 1992 and 1993, the subsequent
conduct
alleged in his complaint establishes a "continuing conspiracy" against him
that makes his
April 4, 1999 filing timely. This court has previously held that the
statute of limitations
for civil conspiracies runs separately for each overt act causing damage.
See Bougher v.
University of Pittsburgh, 882 F.2d 74, 80 (3d Cir. 1989); Wells v.
Rockefeller, 728 F.2d
209, 217 (3d Cir. 1984). As we have explained, the only acts alleged in
Graff's complaint
that caused him actual constitutional injury were the assessments of the
allegedly inflated
property valuations in 1992 and 1993. We also reject Graff's claim that
his complaint is
timely because he did not discover the involvement of Goehring and Rape
until well after
the initial disputes over his tax assessment. In general, the rule that a
cause of action
accrues upon discovery of the injury does not require that a plaintiff
have identified every
party who may be liable on its claim. See New Castle County v.
Halliburton NUS Corp.,
111 F.3d 1116, 1125 (3d Cir. 1997).
     For the foregoing reasons, viewing the complaint in the light most
favorable to
Graff, we hold that his   1983 claim accrued prior to April 4, 1997. The
order of the
District Court dismissing this claim for failure to comply with the
relevant statute of
limitations will therefore be affirmed.
TO THE CLERK:
     Please file the foregoing opinion.
                                    /s/ Louis H. Pollak
                                    Louis H. Pollak
                                    District Court Judge